Filed 4/12/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 83







Galen Paul Rufus, 		Plaintiff and Appellant



v.



State of North Dakota, 		Defendant and Appellee







No. 20160445







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Galen Rufus, self-represented, P.O. Box 5521, Bismarck, N.D. 58506-5521 and Benjamin C. Pulkrabek, 402 First Street Northwest, Mandan, N.D. 58554-3118, for plaintiff and appellant; submitted on brief.



Kelly A. Dillon, Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for defendant and appellee; submitted on brief.

Rufus v. State

No. 20160445



Per Curiam.

[¶1]	Galen Rufus appeals from an order denying his application for postconviction relief alleging ineffective assistance of counsel.  We conclude the district court did not abuse its discretion in denying Rufus’ motion to amend his application and did not err in rejecting his assertion that he received ineffective assistance from his trial counsel.  We summarily affirm the order under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Carol Ronning Kapsner